Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 1 of 11 PageID #: 51




   General Complaint


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS


     Qa ra.
                                                               Case Number     f.

   List the full name of each plaintiff in this action.

   VS.

         ( c_ _\ Jl j f a


   List the full name of each defendant in this action.
   Do not use et al .


   Attach additional pages if necessary.

   I. ATTEMPT TO SECURE COUNSEL:

           Please answer the follo ing concerning your attempt to secure counsel.

           A. In the preparation of this suit, I have attempted to secure the aid of an
                   attorney as follows: (circle one)

                 (j) Employ Counsel
                   2,_ Court - Ap ointed Counsel
                 (/3i Lawyer Referral Service of the State Bar of Texas,
                       P. O. Box 12487, Austin, Texas 78711.

          B. List the name(s) and a dress(es) of the attomey(s):

                                      aH guc                    d h G-
Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 2 of 11 PageID #: 52




        C. Results of the conference with counsel:

                   Cll (                                      ( &S'


        List previous lawsuits:

        A. Have you filed other lawsuits in state or federal court dealing with the same facts
              involved in this action or any other incidents? Yes No

        B. If your answer to A is yes , describe the lawsuit in the space below.
                If there is more than one lawsuit, attach a separate piece of p per describing
               each.


                1. Approxim te file date of lawsuit:

               2. Parties to revious lawsuit(s):

                       Plaintiff

                       Defendant

               Attach a separate iece of paper for ad itional plaintiffs or defendants.

               3. I entify the court the lawsuit was filed. If federal, name the district. If
                       state, name the county.




               4. Docket number in other court.



               5. Name of judge to whom the case was assigned.



               6. Dis osition: Was the case dismissed, a pealed or still pending?




               7, Approximate date of dis osition.
Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 3 of 11 PageID #: 53




        Parties to this suit:

        A.      List t e full name and address of eac plaintiff:          erro
                Pla #1                                             l 4i   r e-



                "P7**r
                                     ndr - A". TLtgg?
                                 03 5 to 1                        St .
                                Tbrt- Ar                   ujr. Tx. 'lib                  O
        B. List the full name of eac defendant, their official position, place of em loyment
                and full mailing address.

                oft#1                    . \lics\anA                           A u \
                                             ,foi.ocl h \h) i t)h i f. TL_ 7 7UL

                Dft#2:




                Dft#3




                Attach a separate sheet for additional parties.
Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 4 of 11 PageID #: 54




   IV: Statement of Claim:

         State as briefly as possible the fact of your case. Describe how each defendant is
         involved. Include the names of other persons involved with dates and places. Do not
         give any legal arguments or cite cases or statutes. If you intend to allege a nu ber of
         related claims, number and set forth each claim in a se arate paragraph. Use as much
         s ace as you need, attaching additional pages if necessary.



           . I              id vid-
                                       a A -yfe b en
                    /i                 rWltt - p l
Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 5 of 11 PageID #: 55




     V.      Relief: State Briefly exactly what you ant the court to do for you. M ke no legal
             arguments and do not cite cases or statutes. Attach a ditional pages if necessary.

                                        <x \   (t?v               4      - i(t           15
               C Ve 5~V ffs irh r                                                                    our
                                               Ei (X ~T*\
                                                     v I) Ty < ot-
                                                           j O   t |4ca 5




                                                            /\/ 7 \fl *s
                                                                                                     x
      Signed thif S                                             q as       .                20               '%
                                                                  Month)                         (Year)




                                                                                                 Cr/IJU



      I eclare (certify, ve ify or state) under penalty of perjury that the foregoing is true and co rect,




                                                                      Signature of each plaintiff
Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 6 of 11 PageID #: 56




  L\s r                LC     > 4 er s     1
                          / cl •+'V r d _




           BtA ke.'             PViiw
         7~f >(0~C VJgji U v ls*£i \aJ              5+'. 2_| 5
                          T        ri 3               S -3 S S

            •¦Cnber / Spif e> V d I9
      3 5 I 'S ~ a.v t's i . 2£>T>
                      Tk. 2
         |3~ -            3 3         ?

                                 (T j 3 lt t
      )1            a, d ISI
     i3oo. 3 ( t . 7 7 3 S
      113- z 1

                   \r / 3 GL irr t
           007 i4c-i7K7s                 [{fd,
                            Vc ~lJOO
      7) 5 21- 5417
Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 7 of 11 PageID #: 57




 (jj) \)\e<§ri<z , ll3cLrf£- S t'u ~t<
      3 3-3        ' i T>i        ' .   5> J '-\£2i

      U oius-f c           y .
       m-' ZX-PO&tr X (Of

             t wo rd          a-
       Zt 3> ( u.a L9t d «- e                                Ff  1?2>F

       H e,u_sdoi                IO53
       zio-lip-, l - l


jj) Sf ( e-r. FilJ
       fcSt CoWv cxr,                       \\/ - St. 40
        F)F- l hcscS                      'c 5'c
: zee            U d- m o

| ) HoiLsVoi Fi-LI- Lj f
       I F - OIlFla St". FFVw
         1051 it-h P d
                       1Z 110 3(3-3 37-1 ?

 3) "Ri b e
           er ;;!'(       lr .      S . S ge>D
      Fou-<5 t£> ' ijo 3
                 5M - 35 3
           3- S (o ?- \ 12 1
Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 8 of 11 PageID #: 58




            Tectu.           ,5ii-/li ajr,



        Hd ls+o 110 5
        11 - 5 3 - \ 0o


                             1

               So        .       5)<!>td
        S        re          zo 1
              H x        - T , ll -/ O I
          SS             -Oft-t-e
        drvng,') f o i                  - s.
       ' I 40 c JO V-t Ia-V\a_
        Hou_ ,-Uk 12 00 ~£-
              Z-WS-OSK 1\3-21 > 7J%1

        /I'l irH 3lj l l l
        3 0 J/ lCLth Jyf SOO
          Wo .<sV                   'lido
        "S4>-


         P OVO                UJ/ p| 'CeA\
          4    0 Pb.<\<; 30
               AY hv ,c £:b c
              4D - %3) ooc?
Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 9 of 11 PageID #: 59




         l d Co .r               s H o s           T><
               \      - bc>i

             Do'f£-, (i i1 As o t ache T
          H Li O        C>CL1          > v        S      'l 5
         f }       il :v -: u, T      i   i Wlr        „ •      ,   t
Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 10 of 11 PageID #: 60




       +m<          t .oh


     O-Ao I          O
   '- £>0-          >2-£}X




 C;i/i 1 Rig-ivhs X>i»/«5              s




 fy l l ? i-goo                               '2-7/ s

                                           l- PO 153 3.V4
                                           113     t>5 ~i- DOT]
  A>     y . c3
    <gOD--L5?-<} IP&

                    K S'J'3- 2'a enJj>c>r/<'(Aj 1


  lAfiOtw t o mZA l ctvo-je s Joui                           7< e

       X W< +- T L oXol haL
    7\ © A ¦« Ll ~> A e r [A
 "Bed- X 3a _3 e xt?J t 's n cd
                                              o /er    ' 7
                                                  v I t ei V)X x
                                                                f


        <11           h3 e r         i, ?

        tl     x) D
              u V i Xsi-1 (         /U o
Case 1:18-cv-00390-MAC-KFG Document 14 Filed 11/08/18 Page 11 of 11 PageID #: 61




                                                         {
                                                             1
                                                     S            \\'
